UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4634


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PERRY BROOKS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:01-cr-00172-1)


Submitted: March 14, 2019                                         Decided: May 10, 2019


Before WILKINSON, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D. Byrne, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, West Virginia, for Appellant. Michael B. Stuart, United States Attorney,
Jennifer Rada Herrald, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Perry Brooks appeals from the sentence imposed following the district court’s

revocation of his supervised release. The district court sentenced Brooks to 36 months’

imprisonment to be followed by an additional 24-month term of supervised release. On

appeal, Brooks contends that the district court erred in failing to address his nonfrivolous

argument for not imposing a term of supervised release. We affirm the district court’s

judgment.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A revocation sentence is procedurally

reasonable if the district court adequately explains the sentence after considering the

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) (2012) factors.

Slappy, 872 F.3d at 207; see 18 U.S.C. § 3583(e) (2012). “Where the defendant or

prosecutor presents nonfrivolous reasons for imposing a different sentence than that set

forth in the advisory Guidelines, a district judge should address the party’s arguments and

explain why he has rejected those arguments.” Slappy, 872 F.3d at 207 (alterations and

internal quotation marks omitted). A sentence is plainly unreasonable only if “it runs

afoul of clearly settled law.” Id. at 211 (internal quotation marks omitted).

                                             2
       Although the district court did not explicitly address Brooks’s argument that the

court should not impose a further term of supervised release because he did not have ties

to the Southern District of West Virginia, we discern no procedural error. We agree with

the Government that this argument was frivolous. As we have recognized, “supervised

release is designed to ease the defendant’s transition into the community after the service

of a long prison term or to provide rehabilitation to a defendant who has spent a fairly

short period in prison but still needs supervision after release.” United States v. Pierce,

75 F.3d 173, 177 (4th Cir. 1996) (alterations and internal quotation marks omitted). The

fact that Brooks does not have a support system in West Virginia does not provide a basis

to impose no further term of supervised release; to the contrary, it provides a compelling

reason to provide supervision. Providing no structure to Brooks, who quickly resumed

criminal conduct after his release from prison, does not promote the purposes of

supervised release.

       Furthermore, we conclude that the district court’s overall explanation of the

sentence was sufficient. In reaching this determination, we consider “whether, in context,

the district court’s explanation of [a defendant’s] sentence provided a sufficient assurance

that it considered his arguments.” United States v. Gibbs, 897 F.3d 199, 204 (4th Cir.

2018). Here, the context of the district court’s explanation demonstrates that it did so.

The court noted the breach of trust evidenced by Brooks’s conduct, as well as the fact

that Brooks violated the terms of his supervision shortly after his release from prison.

Additionally, after the court announced the sentence, it explained in detail its hope that

Brooks reform himself before he risked spending the rest of his life in prison. An

                                             3
additional term of supervised release necessarily provides the structure that could enable

Brooks to change his behavior and become a law-abiding citizen.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4